Clarkson, J.
The question involved: Is the death of a State employee, arising out of and in the course of his employment, while driving *518a tractor in tbe cultivation of food crops on the lands of the State used by the State Hospital at Raleigh compensable under the Workmen’s Compensation Act? We think so.
This and other courts of the United States have held that the various-compensation acts should be liberally construed so that the benefits thereof should not be denied upon technical, narrow and strict interpretation. The primary consideration is compensation for injured employees. We think the judgment of the court below correct — that the State Hospital employee, Tessie Barbour, deceased, was not a “farm laborer” in contemplation of the statute.
We think the language of the statutes, construed in pari materia, and given a liberal construction, is sufficient to affirm the judgment, and there is no necessity to cite authorities to sustain the holding of the court below.
The judgment of the court below is
Affirmed.
Stacy, C. J., and WinbobNe, J., dissent.
Seawell, J., took no part in the consideration or decision of this case.